DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 1, 7-9, and 22-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
 The previous claims (i.e. claims 1-4 and 6-21, as filed on 06/02/20) possessed the following key limitations (as seen in claim 1):
identifying, by the computer, a subset of slowness-frequency pairs from a larger set of slowness-frequency pairs comprises a slowness value of the slowness values at an associated frequency, and identifying the subset of slowness-frequency pairs comprises:
determining a frequency-varying uncertainty for at least one dispersion of the plurality of dispersions; and
identifying the subset of slowness-frequency pairs from the larger set of slowness-frequency pairs based on the determined frequency-varying uncertainty; and 
determining, by the computer, a shear slowness based at least in part on the identified subset of slowness-frequency pairs

processing the frequency domain waveforms with a Capon algorithm to compute a two-dimensional spectrum over a chosen range of group slowness and phase slowness values; and 
processing the two-dimensional spectrum to extract the multi-mode slowness dispersion;
This concept of a “Capon algorithm” is entirely new to the currently filed claims. Furthermore, many of the newly added dependent claims (such as claim 22) are directed to specific details about the Capon algorithm. The previously filed claims of 06/02/20 do not disclose a Capon algorithm. The closest they come is disclosing, in dependent claim 3, “wherein applying the beamforming comprises applying Capon beamforming.” This is merely a generic “Capon” teaching. There is no mention of any specific algorithm. Since the specific claimed Capon algorithm of the currently filed claims may be the basis of allowable subject matter, the currently filed claims are considered to represent a different and distinct invention from the claimed invention represented by the 06/02/20 claims. The two sets of claims have materially different modes of operation, function, or effect and are not obvious variants of one another.
It should further be noted that no 101 rejection was given in the non-final rejection of 02/10/21. However, the currently filed claims of 05/05/21 may necessitate a 101 rejection because they explicitly include the specific mathematical formula of the Capon algorithm. As stated in the applicant’s arguments of 05/05/21, the support for the 
Since applicant has received an action on the merits for the originally presented invention (the claims filed on 06/02/20), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 7-9, and 22-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

The amendment filed on 05/05/21 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the claims that were not explicitly cancelled have been significantly amended to be directed to the non-elected invention.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        08/09/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862